DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/7/2021 is acknowledged.

Claims 1-25 are pending.  Claims 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-16 are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 10/7/2020, 11/9/2020, and 12/7/2021 have been considered.  Signed copies are enclosed.

Claim Objections
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-7, 9-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 5-7 and 10 are rendered indefinite by the phrase “room temperature liquid”.  The claim language appears to require that the composition is only claimed when it is at room temperature. Therefore, it appears that the claims would not be infringed if someone had this same composition, but in a refrigerator or incubator. The claims cannot be conditional in this way.  Additionally, the term “room temperature” is subjective and thus indefinite.
Regarding claim 9, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 is indefinite because the Markush group recites both “maltodextrins” and “maltodextrin”.  It is not clear how these are different.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-11, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al (US Patent Application Publication 2007/0134391).
The instant claims are drawn to probiotic compositions comprising Bacteroides acidifaciens and/or Bifidobacterium choerinum along with a protective component that stabilizes the bacterial component.
.

Claims 1-11, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al (US Patent Application Publication 2016/0271188).
The instant claims are drawn to probiotic compositions comprising Bacteroides acidifaciens and/or Bifidobacterium choerinum along with a protective component that stabilizes the bacterial component.
Berry et al disclose compositions containing probiotics, including Bacteroides acidifaciens (see paragraphs 0008 and 0663).  The composition also comprises other species of bacteria, including Lactobacillus and Bifidobacterium (see paragraphs 0658 and 0663).  The composition contains excipients and can be in the form of a liquid, which would require the components to be dissolved or dispersed in a room temperature liquid or as a capsule (see paragraphs 0040-0041 and 0149).  The composition can also be encapsulated (see paragraph 0040).  The composition can 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645